Citation Nr: 0202470	
Decision Date: 03/15/02    Archive Date: 03/25/02

DOCKET NO.  97-31 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date earlier than September 27, 
1995, for the grant of service connection for retinitis 
pigmentosa, to include on the basis of clear and unmistakable 
error.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The veteran had active service from September 1968 to October 
1968, and November 1984 to June 1985, in addition to periods 
of active duty for training with the Minnesota Army National 
Guard and the United States Army Reserves from December 1973 
to January 1974, from February 1974 to July 1974, from August 
1974 to November 1974, and from August 1983 to September 
1983.  

This matter arises from an Order of the United States Court 
of Appeals for Veterans Claims (Court) which vacated a March 
2001 decision of the Board of Veterans Appeals (Board) 
denying the veteran's claim.  A previous Court order had 
vacated an August 1999 decision of the Board denying the 
veteran's claim.  Both prior Board decisions were based on an 
appeal of a June 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

The Board notes that the veteran's attorney has indicated 
that the veteran has raised an informal claim for total 
disability due to service-connected disabilities, and that 
the claim be considered intertwined with the current appeal.  
In light of the outcome of this decision, this matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  In an unappealed rating decision of November 1985, the RO 
denied the veteran's claim for service connection for 
retinitis pigmentosa.  

3.  The November 1985 rating decision was not reasonably 
supported by the evidence on file at that time and by 
prevailing legal authority.  

4.  On September 27, 1996, the veteran attempted to reopen 
his claim; in rating decisions dated in June and August 1997, 
the RO granted service connection for retinitis pigmentosa, 
effective from September 27, 1995.

5.  The proper effective date for the grant of service 
connection for retinitis pigmentosa is June 27, 1985.


CONCLUSIONS OF LAW

1.  The rating decision of November 1985 which denied the 
veteran's claim for service connection for retinitis 
pigmentosa was clearly and unmistakably erroneous.  
38 U.S.C.A. § 7105, 5103A, 5107(b) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.104, 3.105 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

2.  The criteria for an effective date earlier than September 
27, 1995, for the award of service connection for retinitis 
pigmentosa have been met; the correct effective date is June 
27, 1985.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.400 (2001); VAOPGCPREC 11-1999.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary considerations

As a preliminary matter, the Board notes that during the 
pendency of this appeal on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) (codified 
at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107), which 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate 
claims for benefits under laws administered by VA.  VCAA is 
applicable to all claims filed on or after the date of 
enactment or filed before the date of enactment and not yet 
final as of that date.  VCAA, Pub. L. No. 106-475, § 7(b), 
114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) (none of which is applicable to the 
present appeal), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, generally where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise will be satisfied.   

Under the VCAA and implementing VA regulations, the VA has a 
duty to notify a claimant and his or her representative of 
any information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
a claimant in obtaining evidence necessary to substantiate 
his or her claims.  See 38 U.S.C. § 5103A (West Supp. 2001).  

In the instant case, the Board finds that the VA has 
fulfilled both its duties to notify and assist imposed by the 
VCAA.  As explained in the Introduction above, the issue 
before the Board is entitlement to an effective date earlier 
than September 27, 1995, for the grant of service connection 
for retinitis pigmentosa, to include on the basis of clear 
and unmistakable error.  During the development of his claim, 
the veteran was provided adequate notice as to the evidence 
needed to substantiate his claim in letters provided by the 
RO, the statement of the case (SOC) issued in January 1997, 
and the supplemental statement of the case (SSOC) issued in 
August 1997.  Thus, the Board finds that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained; thus, VA has satisfied its duty to assist.  The 
veteran's complete service medical records have been obtained 
and associated with the claims folder.  The veteran was 
afforded VA examinations, and all relevant medical documents 
for the relevant time periods are of record.  Therefore, VA 
has also satisfied its duty to assist the veteran in the 
development of his claim.

II.  Procedural Background

A claim for service connection for an eye disability was 
denied by the RO in a November 1985 rating decision.  That 
claim was not appealed and became final.  The vacated 2001 
Board decision, as well as the previously vacated 1999 Board 
decision, were based on an appeal of a June 1997 rating 
decision by the RO which granted service connection for 
retinitis pigmentosa upon reopening the 1985 claim following 
receipt of an April 1997 VA eye examination.  In June 1997, 
the RO found in pertinent part that, although there was no 
clear and unmistakable error in the 1985 decision, the more 
recent review of the facts led the present rating board to 
substantially different conclusions which supported a grant 
of service connection effective from September 1996.  
Finally, the August 1997 rating decision assigned an earlier 
effective date, finding that the June 1997 decision was 
erroneous in failing to apply 38 C.F.R. § 3.114, since the RO 
based the June 1997 decision on liberalizing legislation 
regarding the evaluation of congenital or hereditary diseases 
and conditions.  Accordingly, the RO assigned an effective 
date of September 27, 1995.

The veteran contends that the effective date for service 
connection for retinitis pigmentosa should be in June 1985 
based on his earlier application.  He urges that the RO 
committed clear and unmistakable error (CUE) in not granting 
service connection at that time.  The veteran urges that the 
record showed that he first manifested signs of retinitis 
pigmentosa during his period of active duty from November 
1984 to June 1985.  He has maintained that he burned his eyes 
with battery acid during that time period and that he had 
problems with his eyes since that time.  Thus, even if he has 
a hereditary disease, he urges that service connection was in 
order in 1985 as the evidence showed that the disease first 
manifested or, in the alternative, was aggravated in service.  

The Court's Order vacating the 2001 Board decision was based 
on a joint motion to remand this matter entered into by the 
Secretary of Veterans Affairs and the veteran.  The motion 
directed that the Board consider whether the RO's failure to 
apply 38 C.F.R. § 3.304(b)(3) in its 1985 decision 
constituted CUE.  In the now-vacated 2001 Board decision, the 
Board addressed what effect, if any, Op. G.C. 1-85 (reissued 
as VAOPGCPREC 82-90), a then-applicable opinion of the 
General Counsel, had on the veteran's claim. 

III. Clear and Unmistakable Error

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of VA as to conclusions based on evidence on file at the time 
and will not be subject to revision on the same factual basis 
except by duly constituted appellate authorities, for new and 
material evidence, or for clear and unmistakable error.  
38 C.F.R. §§ 3.104(a), 3.105(a).

The Court has propounded a three-prong test to determine 
whether clear and unmistakable error is present in a prior 
determination:  

(1)  [E]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at that time 
were incorrectly applied; (2) the error 
must be "undebatable" and of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made;" and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc).

A determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question, and not on subsequent 
determinations of record.  Damrel, at 245.  To establish a 
valid claim of clear and unmistakable error the claimant must 
demonstrate that either the correct facts, as they were known 
at the time, were not before the adjudicator, or that 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  Daniels v. Gober, 10 Vet. App. 474 
(1997).  

The Court has indicated that clear and unmistakable error is 
a very specific and a rare kind of error.  It is the kind of 
error of fact or of law that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Thus, even where the 
presence of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), Russell, supra.

The essence of a claim of clear and unmistakable error is 
that it is a collateral attack on an otherwise final rating 
decision by a VA regional office.  Smith v. Brown, 
35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a 
presumption of validity which attaches to that final 
decision, and when such a decision is collaterally attacked, 
the presumption becomes even stronger.  See Fugo at 44.  
Therefore, a claimant who seeks to obtain retroactive 
benefits based on clear and unmistakable error has a much 
heavier burden than that placed upon a claimant who seeks to 
establish prospective entitlement to VA benefits.  See 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

Generally, a service-connected disability was in 1985 and is 
now one which was incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  At the time of the 1985 decision, the law with 
respect to service connection also provided that congenital 
or developmental defects were not diseases or injuries within 
the meaning of applicable law and regulations for VA 
compensation purposes.  38 C.F.R. § 3.303(c).  A defect is a 
structural or inherent abnormality or condition which is more 
or less stationary in nature.  VAOPGCPREC 82-90 (O.G.C. Prec. 
82-90) (originally issued as Op. G.C. 1-85).  A disease may 
be defined as any deviation from or interruption of the 
normal structure or function of any part, organ, or system of 
the body that is manifested by a characteristic set of 
symptoms and signs and whose etiology, pathology, and 
prognosis may be known or unknown.  Id.  Service connection 
may be granted for diseases of congenital, developmental, or 
familial origin, but not for defects, unless such defect was 
subject to superimposed disease or injury during military 
service.  Id.

It is also pertinent to note that in September 1999, the 
General Counsel issued an opinion further clarifying the 
application of regulations, VA manual provisions and its own 
earlier opinions to a claim of service connection for 
retinitis pigmentosa and the effective date of a grant of 
service connection for that disability.  VA O.G.C. Prec. Op. 
No. 11-99 (Sept. 2, 1999) (published in 65 Fed. Reg. 6,257 
(2000)), held that because the statutes and regulations 
existing at the time of the veteran's claim for benefits in 
1963 permitted an award of service connection for in-service 
aggravation of retinitis pigmentosa, subsequent VA General 
Counsel opinions-including Op. G.C. 1-85 (reissued as VA 
O.G.C. Prec. Op. No. 82-90), and Op. G.C 8-88 (reissued as VA 
O.G.C. Prec. Op. No. 67-90)-and changes to VBA Manual M21-l 
cannot be considered "liberalizing" changes which created the 
right to such benefits.  Accordingly, the effective dates of 
those documents do not govern the effective date of the 
veteran's award under 38 U.S.C. § 5110(g) and 38 C.F.R. § 
3.114(a).)  

The RO denied the instant claim in 1985 by stating simply 
that retinitis pigmentosa was a congenital or developmental 
abnormality.  Clearly the RO did not fully set forth reasons 
and bases assessing the question of whether the veteran's 
hereditary disease was first shown in service or whether it 
was aggravated by service as required by both the controlling 
regulations and the general counsel opinion.  

Further, the Board notes that the RO did not cite to 
38 C.F.R. § 3.304(b)(3), nor does it appear from the limited 
analysis of record that this regulation was considered.  In 
this regard, the record indicates that the 1985 rating 
decision was based on a finding that retinitis pigmentosa 
preexisted service and did not become worse in service.  The 
RO appears to have relied on medical statements made by the 
veteran in service to medical examiners.  38 C.F.R. 
§ 3.304(b)(3) provides and had provided at all pertinent 
times, that signed statements of veterans relating to the 
origin, or incurrence of any disease or injury made in 
service if against his or her own interest is of no force and 
effect if the other data do not establish the fact.  Other 
evidence of record will be considered as though such 
statement were not of record.  The record does not show other 
evidence in 1985 that is consistent with the statements the 
veteran made, to a doctor, against his own interests.  Upon 
careful consideration of the record, the Board concludes that 
the RO failed to fully and correctly apply 38 C.F.R. 
§ 3.304(b)(3), in addition to either 38 C.F.R. § 3.303(c) or 
Op. G.C. 1-85, in the 1985 decision.  Such failures were 
errors.  However, error alone is not necessarily CUE.  See 
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), Russell, supra

Having determined that the first prong of the aforementioned 
error test has been met, the Board must next determine 
whether the RO's error was undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made.  The Board must base its 
determination on a review of the facts known and law that 
existed at the time of the 1985 decision to make this 
determination.  For the following reasons, the presence of 
error is accepted, and the Board finds that it is absolutely 
clear that a different result would have ensued had the RO 
applied the proper laws.  Thus, the error complained of is, 
ipso facto, clear and unmistakable.  See Fugo , 
6 Vet. App. 43-44, see also Russell, 3 Vet. App. 313-314.  

To the extent that the veteran's claim constitutes an 
assertion that the correct facts as they were known at the 
time of the 1985 RO decision were not before the adjudicator, 
it must fail.  It is clear that the service medical records 
as well as an October 1985 report of VA examination were 
before the adjudicator.  That evidence contains medical 
findings suggesting the condition was possibly a hereditary 
disease which was manifest prior to the 1984-1985 period of 
service and that it did not undergo aggravation beyond the 
natural progress of the disease during active service.  The 
findings on VA eye examination included myopia and visual 
acuity of 20/25 bilaterally.  No examiner opined that the 
visual field testing indicated a worsening beyond natural 
progress, and Medical Board findings indicated a lack of 
aggravation.  

The veteran was processed out of service subsequent to the 
Medical Board in March 1985.  Again, the veteran's retinitis 
pigmentosa was considered to have pre-existed active service, 
as it was hereditary, not aggravated by service.  The veteran 
disagreed with these findings.  The Medical Board was based 
on an ophthalmology report which indicated that the disease 
was hereditary.  A notation, disputed by the veteran, 
indicated that the veteran reported earlier in service that 
he had an uncle with the disease.  

The veteran's service medical records are replete with 
reference to signs and symptoms consistent with retinitis 
pigmentosa.  The records show complaints and findings of 
night blindness, depth perception problems, hereditary 
macular disease and blurred vision in 1969, 1971, 1974, and 
1979.  These entries are during periods of active duty 
training or during non-active duty periods.  A request for 
waiver dated in March 1971 shows that the veteran was found 
not medically qualified for enlistment in the army national 
guard due to congenital night blindness confirmed.  In 
January 1979, the veteran was seen for hereditary macular 
disease manifested by blurred vision and eye pain while doing 
close work such as reading.

There were documented complaints and findings of retinitis 
pigmentosa for years prior to the alleged battery acid 
incident in 1985 that led to the alleged exacerbation of 
symptoms.  Retinitis pigmentosa did not initially manifest 
following that incident but rather had been evidenced for 
years prior to that time.  The veteran's contentions are that 
the condition worsened following the battery acid accident.  
Thus, the veteran's complaints would support his contention 
of aggravation beyond the natural progress of the disease. 

If one were to not apply 38 C.F.R. § 3.304(b)(3), there was 
ample evidence of record in 1985 to reach the conclusion that 
service connection for retinitis pigmentosa was not 
warranted.  However, upon consideration of that regulation, 
it appears that the veteran's uncontroverted contentions are 
that while the disease may have pre-existed service, it 
became first manifest in its true form and was truly 
symptomatic after the incident in service.  The Board 
concludes that the error made by the RO in 1985 with regard 
to 38 C.F.R. § 3.304 was of the sort which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made.  Absent the statements that are essentially 
precluded by 38 C.F.R. § 3.304, there is no compelling 
indication in the record that the veteran had symptomatic 
retinitis pigmentosa prior to the battery acid incident.  
Thus, the error was the kind of error of fact or of law that 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Correct application of the laws compels a 
conclusion that retinitis pigmentosa first manifest in 
service.  

On the basis of the above analysis, the Board finds that the 
veteran has met the relevant burden, and, therefore, the 
November 5, 1985, RO decision did involve clear and 
unmistakable error and is final.  38 U.S.C.A. §§ 5107, 5108, 
7105; 38 C.F.R. §§ 3.104, 3.105, 3.156.

IV.  Earlier Effective Date of Service Connection for 
Retinitis Pigmentosa

The veteran has alleged that an earlier effective date than 
September 27, 1995, is appropriate for the grant of service 
connection for retinitis pigmentosa.  A review of the 
procedural history of this claim is again relevant.  The 
veteran's active service ended in June 1985.  He filed his 
original claim for entitlement to service connection for 
retinitis pigmentosa in June 1985.  That claim was denied by 
a rating decision dated in November 1985 based on a finding 
that the veteran's retinitis pigmentosa was a congenital or 
developmental abnormality.  Evidence considered in that 
decision included service medical records and a report of an 
October 1985 VA examination.  The veteran was notified of 
that decision and of his appellate rights at that time and 
did not seek appellate review.  The veteran attempted to 
reopen the claim in September 1996.  Following a VA 
examination dated in April 1997, the RO granted service 
connection for retinitis pigmentosa in a June 1997 rating 
decision, assigning an August 1996 effective date.  
Thereafter, the RO issued a rating decision in August 1997 
finding error in the assignment of the August 1996 effective 
date.  The RO concluded that the award of service connection 
in June 1997 was based on liberalizing legislation 
(specifically the 1990 general counsel opinion discussed 
earlier in this decision) and that as such 38 C.F.R. 
§ 3.114(a) dictated that an effective date of September 27, 
1995, be assigned.  

Effective dates for disability compensation are assigned in 
accordance with 38 C.F.R. § 3.400 (implementing 38 U.S.C.A. § 
5110). Under that regulation, unless otherwise provided, the 
effective date of an award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim (filed over one year after release from active duty), a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. See 38 C.F.R. § 
3.400 (2000).

As noted, effective dates for the grant of service connection 
are assigned in accordance with 38 C.F.R. § 3.400, which has 
multiple subparts.  The RO has explained that the grant of 
service connection was based on the determination that the 
1990 General Counsel Precedent Opinion had the effect of a 
liberalizing VA issue approved by the Secretary, and that 
38 C.F.R. §§ 3.114, 3.400(p) therefore applies.  In light of 
the Board's finding of CUE, such an application is 
inappropriate.  

38 C.F.R. § 3.400 (k) provides that when CUE is found in an 
earlier determination, the effective date should be the date 
from which benefits would have been payable had the error not 
been made.  See 38 C.F.R. § 3.400 (k) (2001).  In this case, 
the veteran filed his claim in July 1985, and he separated 
from service less than a year earlier, on June 26, 1985.  38 
C.F.R. § 3.400 (b) (2) (ii), provides that the proper 
effective date for a claim of direct service connection is 
the day following separation from service if the claim was 
received within one year after separation from service.  See 
38 C.F.R. § 3.400 (b) (2) (ii).  

Applying the controlling effective date law to the facts of 
this case, the correct effective date should be June 27, 
1985, the day after the veteran separated from service.  


ORDER

An effective date prior to September 27, 1995, for the grant 
of service connection for retinitis pigmentosa is granted.  
The proper effective date is June 27, 1985.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals
	
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

